DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application constitutes a divisional patent application of United States Patent Application Serial No. 15/644,544, entitled Electronically Scanned Array, naming Lee M. Paulsen, Thomas B. Campbell, Bryan S. McCoy, Adrian A. Hill, Dana J. Jensen, and Roger A. Dana as inventors, filed July 7, 2017.  The Examiner notes this divisional application was not the result of a restriction requirement and therefore does not benefit from the Double Patenting safe harbor provision of MPEP 804.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2021, 05/25/2021 and 11/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, it is ambiguous as to whether subcontroller refers to a single subcontroller that controls a plurality of subarrays or whether each subarray has its own controller.  For example, Applicant’s Figure six shows controller 270 and controller 282 coupled to an array 254 via primary control bus 274 and secondary control bus 290, respectively.  According to Applicant’s Figure 5 (similar to Fig. 4), the controller 238 is coupled to the array 230 via both primary bus 246 and secondary bus 242.  Thus, there exists two different possible interpretations each corresponding to a different unique structure.  Given the more than one possible interpretation, the metes and bounds of the claims cannot be fully ascertained.  
Dependent claims 2-4 and 12-14 are rejected due to dependency on a rejected base claim.   
The subject matter of dependent claims 5-7 are directed to Figures 4-5 of the Application. 
The subject matter of dependent claims 8-10 are directed to Figure 6 of the Application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 11-13 are rejected under 35 U.S.C. 103 as being obvious over Locke (US, 6,140,976) in view of Shi (US 7,570,209)
As to claim 1 and as best understood, Locke teaches an apparatus comprising: 
a plurality of beamformer chips (Figs. 2-6), each associated with at least one radiating element and including a control bus interface and a reserve input configured to be remapped into the control bus interface in the event that a signal within the control bus interface fails (Fig. 1 item 26 “Control Bus”; Fig. 7 items 104 – 108.); 
a  (Fig. 1 item 30 “Controller”); and 
a plurality of control buses structured to provide instructions from the  (Fig. 1 items 44), and 
each including: a plurality of primary control paths providing communication from the  (Fig. 1 shows plurality of paths between items 26, 30, 28, 24 and 22), and 
a reserve control path structured to be remapped to provide communication from the  (Fig. 7 items 104 – 108 see also Figs. 2-6 e.g. item 46).
Although Locke teaches a controller that redistributes the locations of inactive elements of an array, e.g. Fig. 7 item 108, Locke does not teach the array being divided into sub arrays wherein each sub array has its own controller.  The Examiner is interpreting each of the “own controller” as the subcontroller as recited claim 1.
In the same field of endeavor, Shi teaches subarrays items 108a and 108b wherein each subarray is coupled to its own power management and distribution architecture (subcontroller) items 138 and 168 as shown in Figure 1.
In view of the teachings of Shi, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the array as taught in Locke to be divided into subarrays so that each subarray could have its own controller thereby reducing the risk of complete failure in the event of a faulty subcontroller (own controller).  
As to claim 3, Locke in view of Shi teaches the apparatus of claim 1, wherein each control bus communicates with a first subarray of beamformer chips and a second subarray of beamformer chips (As a matter of utility, the modified bus interface would have to communicate with each of the relevant sub-controllers and sub-arrays.).
As to claim 4, Locke in view of Shi teaches the apparatus of claim 1, wherein the reserve input is configured to be remapped into the control bus interface by a control register block (Locke Fig. 1 item 28) and one or more multiplexers (Locke 4:28-33 “time-based multiplexing approach”).
As to claim 11 and as best understood, Locke teaches an apparatus comprising: 
an array of active radiating elements (Figs. 2-6); 
a plurality of reserve radiating elements distributed throughout the active radiating elements (Id. e.g. item 46); and 
a controller (Fig. 1) structured to: 
identify a failed active radiating element, identify a nearest one of the plurality of reserve radiating elements to the identified failed active radiating element, and activate the identified nearest one of the plurality of reserve radiating elements (Fig. 7 item 104 – 108 “inactive element that is activated is chosen based on a predetermined selection criterion … based on locations of failed elements …”  see also Fig. 1 item 24 “beamformer network”  see also “Fig. 4 
wherein between about one percent and about twenty percent of a total number of radiating elements are the reserve radiating elements (Figs. 2-6 show the shaded portions being less than 20 percent of total elements), and 
.
In the same field of endeavor, Shi teaches subarrays items 108a and 108b wherein each subarray is coupled to its own power management and distribution architecture (subcontroller) items 138 and 168 as shown in Figure 1.
In view of the teachings of Shi, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the array as taught in Locke to be divided into subarrays so that each subarray could have its own controller thereby reducing the risk of complete failure in the event of a faulty subcontroller (own controller).  
Moreover, Shi shows the inactive and active elements being evenly distributed as shown in Figures 3.  The Examiner finds that the failure of any radiating element is equally likely.  Given that the failure of any radiating element is equally likely, then it would make sense to evenly distribute the spare elements throughout the subarrays in order to provide adequate redundancy in the event of a failure.  In other words, if the spare elements were concentrated in one subarray more than another subarray than the likelihood of providing adequate redundancy to the said another subarray is decreased which is not the desired result.  The motivation is to have an equal distribution of spare elements to maximize the ability to provide adequate redundancy in case of a failure.  
As to claim 12, Locke in view of Shi teaches the apparatus of claim 11, wherein the reserve radiating elements are activated as the active radiating elements fail (Locke Fig. 7 as cited in claims 1 and 11).
As to claim 13, Locke in view of Shi teaches the apparatus of claim 11, wherein the reserve radiating elements are divided between four sub tiles (Shi at least Figs. 3A-C.  The motivation to combine in same as given in claim 11.  The Examiner notes that the interpretation of this claimed feature or limitation is interpreted as a matter of utility as it relates to the placement of the reserve radiating elements and does not consider other design choices of said claimed feature or limitation as it relates to ornamental design.).
Claims 5-10 are rejected under 35 U.S.C. 103 as being obvious over Locke in view of Shi in further view of Mayo (US 2017/0063585).
As to claim 5, Locke in view of Shi does not teaches the apparatus of claim 1, wherein the plurality of control buses includes one or more primary control buses and one or more secondary control buses, wherein the one or more secondary control buses are configured to provide communication between the subarray controller and the plurality of beamformer chips in the event that a primary control path of the one or more primary control buses fails (Shi also refers to items 136 and 138 as busses).
Although Shi teaches two controllers items 138, 136 each having its respective bus, Shi does not teach a single subarray controller coupled to chips via both a primary and secondary bus.  In other words, Shi does not teach each controller having a primary and secondary bus.  
In the same field endeavor, Mayo teaches a system wherein “Each circuity element 104 is operatively connected to the first and second signal busses 106, 107 (Para. 30, Fig. 1B).”
One of ordinary skill understand that components fail including the buses that are coupled to various components.  Thus, there always exists a need to provide redundancy in order to prevent total failure due to the loss of one component and/or bus.  
In view of the teachings of Mayo, it would have been obvious to a person having ordinary skill in the art to modify the bus system as taught by Locke in view of Shi to have a primary and secondary bus interface for the subcontroller so that in the event of a bus failure each subcontroller can simply continue operations other the other bus thus reducing the risk of total failure.  
As to claim 6, Locke in view of Shi and Mayo teaches the system of claim 5, wherein the one or more primary control buses each include the reserve control path, wherein in the event that the primary control path of the one or more primary control buses fails, the one or more secondary control buses may provide communication between the subarray controller and the plurality of beamformer chips while the reserve control path is remapped (Id.  See also Fig. 7 of Locke as cited in claim 1.  As modified, Locke now has at least two subcontrollers each having a first and second bus wherein each subcontroller can redistribute which elements radiate in accordance to Locke Fig. 7.  Locke is also directed to beamforming thus suggesting that the redistribution of activated elements occurs in the least amount of time as necessary thus performing multiple steps when necessary.).
As to claim 7, Locke in view of Shi and Mayo, teaches the apparatus of claim 5, wherein the one or more secondary control buses are at least one of parallel or orthogonal to the one or more primary control buses
As to claim 8, Locke in view of Shi teaches the apparatus of claim 1, further comprising: an additional subarray controller structured to control the plurality of beamformer chips (Shi’s items 136, 138 shown in figure 1); and 
a plurality of secondary control buses structured to provide instructions from the additional subarray controller to the plurality of beamformer chips, wherein the additional subarray controller is configured to provide communication from the additional subarray controller to the control bus interface in the event that one of the plurality of primary control paths of the plurality of control buses fails (Shi shows items 138, 136 coupled to the Host Controller 126 then coupled to the Beam Steering Controller 128).
Shi does not teach items 136, 138 each coupled to and thus controlling both sub array A and sub array B.  
In the same field endeavor, Mayo teaches a system wherein “Each circuity element 104 is operatively connected to the first and second signal busses 106, 107 (Para. 30, Fig. 1B).”
One of ordinary skill understand that components fail including the buses that are coupled to various components.  Thus, there always exists a need to provide redundancy in order to prevent total failure due to the loss of one component and/or bus.  
In view of the teachings of Mayo, it would have been obvious to a person having ordinary skill in the art to modify the bus system as taught by Locke in view of Shi to have a primary and secondary bus interface for the each of the at least two subcontrollers so that in the event of a bus failure the at least two subcontrollers could simply switch to the operational bus thus continuing operations for the at least two subarrays.  Thus, if one of the busses fail, the system is still operational including the at least two subarrays because the operational bus is able 
As to claim 9, Locke in view of Shi and May teaches the apparatus of claim 8, wherein in the event that one of the plurality of primary control paths of the plurality of control buses fails, one or more of the plurality of secondary control buses may provide communication from the additional subarray controller to the control bus interface while the reserve control path is remapped (As modified, Locke would do act according to the principles taught in Fig. 7 of Locke).
As to claim 10, Locke in view of Shi and May teaches the apparatus of claim 8, wherein the plurality of secondary control buses are at least one of parallel or orthogonal to the plurality of control buses (The busses going through the array element or chips would either have to run in parallel or a perpendicular fashion – there is no other option.  Thus, this would be inherent).
Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Locke in view of Shi in further view of Koenck (US 7,509,141).
As to claim 2, Locke in view of Shi does not explicitly teach the apparatus of claim 1, wherein the control buses are arranged in an orthogonal manner.
In the same field of endeavor, Koenck teaches busses item 602 that pass through the modems in an orthogonal manner as shown in figure 6.  
One of ordinary skill understands that a first and second bus can be wired (run) to the subarrays in one of a certain number of predictable ways.  An array is divided into rows and columns.  Thus, a first bus can run through the subarrays/elements/chips aligned in a row or aligned in a column.  The second bus may also run through the subarrays/elements/chips aligned in the same row or column (parallel) as the first bus or run in the other said row or column See MPEP Exemplary Rational E Obvious to Try.    
Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Locke in view of Shi in further view of Montaser (Circular, Hexagonal and Octagonal Array Geometries for Smart Antenna Systems Using Hybrid CFO0HC Algorithm) as provided for in Application 15/644,544 as a PDF dated 10/04/2019.  
As to claim 14, Locke in view of Shi does not teach the apparatus of claim 11, wherein the array defines an octagonal shape.
Montaser shows a comparison among a circular, hexagonal and octagonal array as shown in figures 4-6.  
In view of the teachings of Montaser, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the array to be an octagonal shape in order to increase coverage area as shown by the comparisons of Montaser thereby improving the probability of detection based on said increased coverage area.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648